Opinion issued August 6, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00154-CV
                           ———————————
IN RE STUART N. WILSON AND STUART N. WILSON & ASSOCIATES,
                        P.C., Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators have filed a motion to dismiss their petition for writ of mandamus.1

      We grant the motion and dismiss the petition. Any pending motions are

dismissed as moot.



1
      The underlying case is Silvia Trevino and ESBEC, LLC v. Stuart N. Wilson and
      Stuart N. Wilson & Associates PC, cause number 18-DCV-257235, pending in the
      268th District Court of Fort Bend County, Texas, the Honorable O’Neil Williams
      presiding.
                                 PER CURIAM
Panel consists of Justices Keyes, Kelly, and Landau.




                                        2